UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LORRAINE A. GITTENS-BRIDGES,                                                          Feb. 3, 2020
                              Plaintiff,                                  ORDER
                                                                      19 Civ. 272 (ER)
               - against -

NADENE PINNOCK, CLAUDETTE WYNTER,
DINA SIMON, AUDWIN PEMBERTON, GARLAND
BARRETO, CITY OF NEW YORK, and NEW YORK
CITY DEPARTMENT OF CORRECTIONS, in their
official and individual capacities and as aiders and
abettors,

                              Defendants.


Ramos, D.J.:

       Plaintiff Lorraine A. Gittens-Bridges (“Plaintiff” or “Gittens-Bridges”) brought this

action against Nadene Pinnock (“Pinnock”), Claudette Wynter (“Wynter”), Dina Simon

(“Simon”), Audwin Pemberton (“Pemberton”), Garland Barreto (“Barreto”), in their official and

individual capacities as aiders and abettors, the City of New York (“the City”), and the New

York City Department of Correction (“DOC”), (collectively, “Defendants”). Gittens-Bridges is

57 years old and has worked for the DOC for over 34 years. Doc. 1. She alleges that she

experienced a continuing violation of her rights and an ongoing hostile work environment due to

age discrimination, and that despite her qualifications, she has been passed over for several job

vacancies and promotions because of her age. Id.

       On December 18, 2019, the Court held a conference where the parties discussed several

discovery issues related to electronically stored information (“ESI”). The Court directed the City

to provide Plaintiff with an explanation of the methodology they used to find responsive

documents, review Plaintiff’s checklist of documents that should appear in the personnel file,
and to search the email account of Equal Employment Opportunity officer, Mykel Isbel (“Isbel”)

in lieu of custodian Kammae Owens who no longer works at the office. Doc. 114. The Court

also directed Plaintiff to provide the City with signed medical releases. Id.

       On January 6, 2020, Plaintiff emailed Defendants regarding the search for Isbel’s account

and Defendants responded they searched her account from January 2014 to January 2019 and

found no responsive emails. Doc. 119-1. Plaintiff responded that she had asked for a search

from January 2012 to present because “the incident with Dounia Alfred [“Alfred”] took place in

2012 and [Plaintiff] approached Ms. Isbel then.” Id. In the Complaint, Plaintiff alleged that

Alfred, an employee to whom Plaintiff reported directly, yelled at and regularly harassed

Plaintiff from June 2012 to April 2013. Doc. 1, 12. Plaintiff further alleged that in April 2013,

Alfred physically attacked her in the presence of their supervisor. Id.

       On January 13, 2020, Plaintiff sought the Court’s intervention on ongoing discovery

disputes regarding: (1) Defendants’ possession of documents that should be found in Plaintiff’s

personnel file; (2) Defendants’ method for narrowing down the approximately 100,000

documents yielded during the initial discovery to the 630 plus pages Defendants determined

were responsive; and (3) Defendants’ criteria when determining there were no responsive emails

from Isbel’s account. Doc. 123. Plaintiff asked the Court for permission to re-depose some of

the parties based on Defendants’ alleged failure to comply with e-discovery. Id. Lastly, Plaintiff

asked for the Court’s assistance in obtaining a privilege log from Defendants. Doc. 126.

       Defendants informed the Court on January 21, 2020, that they provided Plaintiff with

detailed information on their technology assisted review (“TAR”) of the City’s ESI and how

their software ranked and prioritized documents. Doc. 125. Furthermore, Defendants detailed

the personnel documents they produced to Plaintiff and explained that some documents, like



                                                 2
“considered but not selected” letters for positions Plaintiff applied for, would not be found in the

personnel file. Id. Lastly, Defendants reviewed Isbel’s email account during the “relevant time

period” of January 2014 to January 2019 and found no communications where Plaintiff

expressed concerns about her alleged discrimination. Docs. 123, 125. Plaintiff alleges this

search is “2 years after the requested date of January 2012.” Doc. 126. During the December

18, 2019 conference, the Court did not specify a timeline but ordered Defendants to search

Isbel’s account because Plaintiff engaged her as a member of the EEO office with concerns

about her work environment. Doc. 114.

       The parties advised the Court that they have resolved their disputes over the medical

releases and document production requests attached to deposition notices, thus, the Court does

not address them here. Doc. 126. Based on the parties’ representations, the Court DENIES

Plaintiff’s request for the Court’s intervention concerning Plaintiff’s personnel file, Defendants’

TAR methodology, and party re-depositions.

       However, to the extent Defendants have withheld any relevant, responsive documents

from Plaintiff on the basis of privilege, the Court directs Defendants to provide Plaintiff with a

privilege log, pursuant to Fed. R. Civ. P. 26, by February 20, 2020. Lastly, based on Plaintiff’s

representation that she engaged Isbel regarding her concerns about Alfred in 2012, the Court

directs Defendants to search Isbel’s account from January 2012 to the present.

       The Clerk of Court is directed to terminate the letter motion, Doc. 120.

       It is SO ORDERED.

Dated: February 3, 2020
New York, New York                                            _______________________
                                                                Edgardo Ramos, U.S.D.J.




                                                 3
